DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 9/8/2022, in which claims 1, 8, and 15 was amended, and claims 1 – 21 was presented for examination.
3.	Claims 1 – 21 are pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al (US 2017/0199924 A1), in view of Therrien et al (US 2004/0093362 A1).
As per claim 1,  Gokhale et al (US 2017/0199924 A1) discloses,
A computer-implemented method comprising: receiving, via a computing device, a snapshot rule associated with a storage array storing a first coded data from a first user with a first time zone value (para.[0025]; “automated application of geographic entity-based information management policies……. an “information management policy” may include rules for scheduling the creation of non-production copies of data” and para.[0069]; “Regulations for managing information, e.g., data retention, may change from one geographic entity or region to another …. determining and/or adjusting information management policies based on which geographic entity a computing device operates within”).
receiving, via the computing device, a snapshot rule associated with the storage array storing a second coded data from a second user with a second time zone value (para.[0025]; “automated application of geographic entity-based information management policies……. an “information management policy” may include rules for scheduling the creation of non-production copies of data” and para.[0069]; “Regulations for managing information, e.g., data retention, may change from one geographic entity or region to another …. determining and/or adjusting information management policies based on which geographic entity a computing device operates within”).
wherein the first time zone value, the second time zone value , and a time zone value associated with a physical location of the storage array are all different (para.[0069]; “determining and/or adjusting information management policies based on which geographic entity a computing device operates within”).
executing, in response to receiving the snapshot rule associated with the storage array from the second user with a second time zone value, the snapshot rule of the first user and the snapshot rule of the second user (para.[0073]; “providing geographic entity-based information management services includes providing secondary copy services. ……. provide and adjust secondary copy services to the computing device 205 based on the geographic entity in which computing device 205 operates”, para.[0091]; “provide one or more of secondary copy, ….for computing device 205 based on the geographic entity or location where computing device 205 is operated”, and para.[0108]; “secondary copy may include creating snapshot copies of data”).  
	Gokhale does not specifically disclose storing the first time zone value and a first time of day value in the snapshot rule of the first user, storing the second time zone value and a second time of day value in the snapshot rule of the second user; and  creating a data protection policy which includes replicating the first coded data and the second coded data with the snapshot rule of the first user and the snapshot rule of the second user, respectively.
	However, Therrien et al (US 2004/0093362 A1) in an analogous art discloses,
storing the first time zone value and a first time of day value in the snapshot rule of the first user (para.[0054]; “All backup frequency intervals are anchored to 12:00 midnight of each fileserver's local time zone” and para.[0088]; “The protection policies are stored and replicated across multiple repositories”). 
storing the second time zone value and a second time of day value in the snapshot rule of the second user (para.[0054]; “backup frequency intervals
are anchored to 12:00 midnight of each fileserver's local time zone” and para.[0088]; “The protection policies are stored and replicated across multiple repositories”). 
and  creating a data protection policy which includes replicating the first coded data and the second coded data with the snapshot rule of the first user and the snapshot rule of the second user, respectively (para.[0050]; “protection policy defines not only which repositories will be used to protect each share's data. ….., it also defines how often data protections will occur, how many replicas will be maintained within each repository”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate data replication based on local time zone of a device into data retention policy of the system of Gokhale to provide an integrated storage system through replication or backup of data from one storage to another.

As per claim 2, the rejection of claim 1 is incorporated and further Gokhale et al (US 2017/0199924 A1) discloses,
wherein executing the snapshot rule of the first user is configured to account for a transition to daylight savings time in the first time zone value during the execution of the snapshot rule (para.[0088]; “computing device 205 may determine its location in terms of latitude and longitude coordinates” and para.[0073]; “adjust secondary copy services to the computing device 205 based on the geographic entity in which computing device 205 operates”).  

As per claim 3, the rejection of claim 1 is incorporated and further Gokhale et al (US 2017/0199924 A1) discloses,
wherein executing the snapshot rule of the first user is configured to account for a transition from daylight savings time to the first time zone value during the execution of the snapshot rule (para.[0088]; “computing device 205 may determine its location in terms of latitude and longitude coordinates” and para.[0073]; “adjust secondary copy services to the computing device 205 based on the geographic entity in which computing device 205 operates”).
  
As per claim 4, the rejection of claim 1 is incorporated and further Gokhale et al (US 2017/0199924 A1) discloses,
wherein one or more of the first time zone value and the second time zone value are chosen from a time zone database, wherein the time zone database is kept up-to-date (para.[0046]; “database 465 may also include various “information management policies” and para.[0085]; “access an IP lookup database that is installed on the computing device 205, such as the IP-Country Database or the IP-Country-Region-City-Latitude-Longitude-ZIPCode Database”).  

As per claim 5, the rejection of claim 1 is incorporated and further Gokhale et al (US 2017/0199924 A1) discloses,
wherein the first time zone value is a default value set based on a physical location of a client device associated with the first user (Fig.12 #1205; “Determine the geographic location of a computing device”).  

As per claim 6, the rejection of claim 5 is incorporated and further Gokhale et al (US 2017/0199924 A1) discloses,
further comprising modifying, via a client device associated with the first user, the default time zone value before executing the snapshot rule associated with the first user (Fig.12 #1210; “adjust an information management policy based on the operating environment or based on changes to the operating environment of the computing device”).  

As per claim 7, the rejection of claim 1 is incorporated and further Gokhale et al (US 2017/0199924 A1) discloses,
further comprising: modifying, via a client device associated with the first user, the first time zone value associated with the first user (Fig.12 #1210; “adjust an information management policy based on the operating environment or based on changes to the operating environment of the computing device”). 
and displaying the modified first time zone value, via a graphical user interface of the client device associated with the first user, to the first user (para.[0092]; “adjusting information management services based on a geographic entity” and para.[0098]; “adjusting an information management policy”).
wherein the modified first time zone value is different from a time zone of a physical location (para.[0149]; “adjusts an information management policy in response to the operating environment or in response to changes in the operating environment of the computing device”).

Claims 8 – 14 is a computer program product  claim corresponding to method claims 1 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 7 respectively above.

Claims 15 - 21 is a system claim corresponding to method claims 1 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 7 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



12/12/2022